Citation Nr: 1706465	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, with additional service in the United States Army Reserve from August 1981 to September 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at May 2013 video conference hearing, and a transcript of that hearing is associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board, and the Veteran has indicated that he desires another hearing.

This matter was previously remanded by the Board in August 2014 and June 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was previously afforded a hearing, the Veterans Law Judge who presided over that hearing is no longer with the Board.  The Veteran was asked if he wished to have another hearing and he elected to have a hearing before a Veterans Law Judge via video conference at his local regional office.  38 C.F.R. § 20.717 (2016).  On remand, the AOJ should schedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




